3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“an operation member” in claims 1-9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards [claims 1-9]
Claim 1 recites “an operation member configured to receive an operation of a user” and “a processor configured to control the display based on a user operation input to the operation member”.  It is unclear whether “to receive an operation of a user” and “a user operation input to the operation member” is intended to recite the same user interaction with the operation member or whether receiving an operation of a user and inputting a user operation are separate interactions.
It is suggested that claim 1 be amended to recite “an operation member configured to input an operation of a user” and “a processor configured to control the display based on the user operation input to the operation member” or in some other way specifically state that the operation is common between the limitations.  
Claims 2-9 are similarly rejected for their dependence on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2014/0132802 A1) in view of Ogawa (US 6,031,999) in view of Ogawa ‘921 (US 7,084,921 B1) in view of Jang et al. (US 2009/0028527 A1).[claim 1]
Regarding claim 1, Ohtsuka discloses an imaging apparatus (Figure 3) that can be mounted with at least one battery (Figure 3, Item 201-202), for capturing an object image to generate image data (Figure 3, Item 150; Paragraph 0027-0029), the imaging apparatus comprising: an operation member configured to receive an operation of a user (Figure 3, Item 170; Paragraph 0044-0050); a display configured to display information on a setting of the imaging apparatus (Figure 3, Item 163; Paragraph 0034); and a processor configured to control the display based on a user operation input to the operation member (Figure 3, Item 153/172; Paragraphs 0028, 0034), wherein the imaging apparatus has a plurality of functions to be executed using power of the battery (e.g. Figure 4; note that the imaging apparatus includes a plurality of functions which may be executed using power of the battery).  However, Ohtsuka does not disclose an imaging apparatus wherein the processor causes the display to display attention information indicating whether the plurality of functions include an inexecutable function due to an insufficient remaining capacity of the battery, when a predetermined operation is input to the operation member in a state where the plurality of functions are not executed.
Ogawa discloses a battery check device for a camera wherein a processor checks a battery voltage and determines whether a plurality of functions include an inexecutable function due to insufficient remaining capacity of the battery (Figure 1, Item 3; Figure 2).  Ogawa teaches a battery check system which is suitable for a camera including a plurality of device which prohibits activation according to a battery level in a specified order of lower necessity for performing a photographic operation as a battery level decreases (e.g. c. 1, l. 58 – c. 2, l. 24).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Ogawa ‘921 teaches a similar camera system includes a battery check and further displays a warning display when the battery level is below a set threshold (Figure 2).  The system of Ogawa ‘921 provides the user with a warning of a low battery level.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a warning display when performing a battery level check in the system of Ohtsuka in view of Ogawa as taught by Ogawa ‘921 so that the user may be informed of the low battery level state.  Additionally, since Ohtsuka  in view of Ogawa discloses a plurality of battery check levels and a plurality of functions which may be disabled/prohibited, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an indication of which function is prohibited according to the battery level to inform the user of the current functions which are prohibited so that the user may be properly informed of the current situation. However, Ohtsuka in view of Ogawa in view of Ogawa ‘921 does not explicitly disclose that the battery check and warning display is done in response to a user operation input.
Jang discloses an imaging apparatus which provides an I-check button which allows a user to initiate a battery level check to display battery information (Figures 3 and 4B).  Such a system allow a user to check a battery level when desired by inputting a battery check operation command.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having [claim 2]
Regarding claim 2, see the rejection of claim 1 above and note that it would be obvious to list the inexecutable function that is not executable based on the capacity of the battery so that the user may be informed about the inexecutable function.[claim 6]
Regarding claim 6, see the rejection of claim 1 above and note that the predetermined operation is an operation for checking information on the remaining capacity of the battery (i.e. Jang, I-check button to initiate a battery level check and display battery information).[claim 7]
Regarding claim 7, Jang further discloses a display of battery information which includes a remaining capacity of a battery (Figure 4B).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2014/0132802 A1) in view of Ogawa (US 6,031,999) in view of Ogawa ‘921 (US 7,084,921 B1) in view of Jang et al. (US 2009/0028527 A1) in view of Fuji (US 2013/0135509 A1).[claim 3]

Fuji discloses an imaging apparatus which provides information regarding a remaining battery level and further provides alternative functions which are executable with the remaining capacity to allow user selection (e.g. Figures 7-12).  Such a system provides increased control over camera operations allowing the user control over functions which are prohibited and those which are active.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to present alternative functions which the user may select to provide the user additional options for control over the apparatus in low battery states.[claim 4]
Regarding claim 4, see the rejection of claim 3 above and note that Fuji discloses wherein the operation member receives a selection operation for selecting whether or not to use a presented function instead of the inexecutable function based on the remaining capacity of the battery, and the processor controls a setting of the imaging apparatus in accordance with the selection operation (e.g. Figures 9 and 11; selecting functions to use and capturing images accordingly).[claim 5]
Regarding claim 5, see the rejection of claims 3 and 4 above and note that Fuji discloses display of information for confirming whether or not to use other functions (e.g. Figure 11, selecting or deselecting boxes for functions and confirming with OK).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2014/0132802 A1) in view of Ogawa (US 6,031,999) in view of Ogawa ‘921 (US 7,084,921 B1) in view of [claim 8]
Regarding claim 8, Ohtsuka discloses that the at least one battery includes a first battery and a second battery (Figure 3, Items 201 and 202).  Ohtsuka further disclose a power switching circuit which switches between supplying power between battery 201 and battery 202 (Paragraphs 0042, 0043 and 0062).  Since only a single battery is active at a time, it would have been obvious to display a remaining capacity of the active battery without displaying a remaining capacity of the inactive battery when displaying the battery remaining capacity as taught by Jang (see rejection of claim 7 above).  Alternatively, in displaying the battery capacity a finite number of combinations are possible (i.e. display remaining capacity of the first battery, the second battery or both batteries).  
While Ohtsuka in view of Ogawa in view of Ogawa ‘921 in view of Jang does not explicitly disclose displaying a battery remaining capacity when displaying the object image, Official Notice is taken that it is well known in the art to provide display of a captured image and overlay information on top of the object image so that the object image and the information may be viewed simultaneously.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to display the remaining capacity and the object image simultaneously so that both may be viewed by the user.[claim 9]
Regarding claim 9, Ohtsuka discloses an apparatus wherein the first battery is provided inside the imaging apparatus (Figure 3, Item 201) and the second battery is provided to an external device attached to the imaging apparatus (Figure 3, Item 202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698